Title: To Benjamin Franklin from Pierre Turini, 28 September 1780
From: Turini, Pierre
To: Franklin, Benjamin


Monsieur
Venise 28 Septbre 1780.
Il y a longtems Monsr. que la renommée la plus eclatante à fait retentir votre nom dans toutes les parties du Monde. L’Europe éntiere vous admire, et persone n’est plus vivement penetré, que moi de L’estime, et de la Veneration, qui vous sont dues à tant de titres. Vos Ouvrages, que j’ai devoré avec la plus grande avidité, et dont j’ai tiré les plus utiles instructions, m’ont fait comprendre l’immense etendue des vos rares connoissances, et des vos talens.

La Theorie de l’Electricité fixà d’abord, et fixerà toujours L’attention humaine. Une decouverte aussi interessante, reservèe à la Sublimité de votre Genie, devoit necessairement entrainer une diference sensible dans l’Explication des principaux Phenomenes de la nature, et des plusieurs de ses loix. En effet l’on explique à L’aide du feu electrique la plupart des Phenomenes Aeriens, et Terrestres, avec une facilitè, et une precision convainquante.
La salutaire Theorie des Conducteurs, fruit, tres important des vos applications, fait tous les jours des nouveaux progrès: l’unanime consentement des hommes prouve la verité du systeme, et sa pratique universellement adoptée montre combien on est generalement persuadé des avantages qui en resultent.
La methode, dont L’on s’est servi, jusqu’à present dans Chaque partie de la Terre, pour eriger des Conducteurs sur les Edifices est essentiellement la meme, et s’il-y-a quelque diference elle consiste dans quelques Scrupules, et attentions de plus ou de moins, qui dependent bien souvent de L’idée de ceux, qui sont chargès de leur erection: neammoins il faut avouer, que cette methode á des defauts essentiels, qui peuvent tot, ou tard causer des ruines irreparables: les Magazins à Poudre restent sourtout exposés aux insultes terribles de la Foudre, et il faut en redouter les funestes consequences.
Vous trouverez Mr. dans le petit ouvrage cÿ joint, que j’ai L’honneur de vous adresser l’exposition des raisons, qui m’ont convaincú de L’insufisance des preservatifs generalement adoptés: j’espere avoir trouvé le Moÿen de mettre entierement à l’Abri de la Foudre ces Edifices, qui sont les plus importants, et d’avoir generalement adopté plus de sureté aux autres. Les progrés de l’esprit humain sont bien rarement rapides, au contraire il s’avance peu a peu, et par degrés, et ils sont fort rares des Genies, qui vous ressemblent, et qui puissent etendre leur vues aussi loin qu’elles peuvent aller, et fixer les veritables principes d’une importante Theorie, telle que celle, Monsieur, dont vous etes l’Auteur. Je n’ai fait, qu’appliquer precisement les regles les plus connués à la pratique la plus exacte: Ce seroit une temerité que de pretendre beaucoup apres vos immortelles decouvertes. Da lunge il seguo, e sue Vestigia adoro.
Je m’empresse de soumettre cet essai à vos lumieres, et je sérai bien flatté s’il pouvoit meriter votre approbation. Il est en Italien: J’ai dú ecrire pour Ma Nation. L’importance de la matiere m’a enhardi à prendre la libertè de vous l’envoÿer tel, qu’il se trouve. J’aurai du moins la satisfaction d’avoir saisi cette occasion de vous exprimer les sentimens de l’admiration, et du respect, avec lequel j’ai l’honneur d’etre, Monsieur Votre tres humble, et tres obeissant serviteur
Pierre TuriniLieutenant des Ingenieurs au Caffède Florian, a la Place S. Marc.
 
Addressed: A Monsieur / Monsieur Benjamin Franklin. / Ministre des treize etats unis d’Amerique; / de la Societé Roÿale de Paris. / A Paris.
Endorsed: Lieut Pierre Turini
